Exhibit 10.1

 

SEVENTH AMENDMENT TO LOAN AGREEMENT

DATED JANUARY 14, 2004

 

This Seventh Amendment to Loan Agreement (the “Seventh Amendment”) is made as of
this 11th day of January, 2011 by and between CRA International, Inc., formerly
known as Charles River Associates Incorporated (“Borrower”), a Massachusetts
corporation with its principal executive office at the John Hancock Tower, 200
Clarendon Street, T-33, Boston, Massachusetts 02116-5092 and RBS Citizens,
National Association, successor by merger with Citizens Bank of Massachusetts, a
national banking association with offices at 28 State Street, Boston,
Massachusetts (the “Lender”) in consideration of the mutual covenants contained
herein and the benefits to be derived herefrom.  Unless otherwise specified, all
capitalized terms shall have the same meaning herein as set forth in the
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, on January 14, 2004, the Borrower and the Lender entered into a loan
arrangement (the “Loan Arrangement”) as evidenced by, amongst other documents
and instruments, a certain Loan Agreement dated as of January 14, 2004, as
amended by a First Amendment to Loan Agreement dated as of March 29, 2005,
amended by a Second Amendment to Loan Agreement dated as of June 20, 2005, as
amended by a Third Amendment to Loan Agreement dated as of April 17, 2006, as
further amended by a Fourth Amendment to Loan Agreement dated as of July 25,
2006, as further amended by a Fifth Amendment to Loan Agreement dated as of
May 16, 2007, as further amended by a Sixth Amendment to Loan Agreement dated as
of August 18, 2009 (as may be amended from time to time, the “Agreement”) by and
between the Borrower and the Lender pursuant to which the Lender agreed to
provide certain financial accommodations to or for the benefit of the Borrower;
and

 

WHEREAS, the Borrower has requested that the Lender extend the Loan Arrangement
and amend certain terms and conditions of the Agreement, and

 

WHEREAS, the Lender has agreed to so amend the Agreement provided the Borrower
and the Lender entered into this Seventh Amendment; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Section 1 (g) of the Agreement is hereby
amended by deleting the definition of Applicable Margin in its entirety and
replacing it with the following:

 

““Applicable Margin” shall mean at any time (i) 2.75% per annum if the Total
Debt Ratio (as defined in Section 10 hereof) at such time is greater than or
equal to 2.0x, (ii) 2.25% per annum if the Total Debt Ratio at such time is
greater than or equal to 1.0x but less than 2.0x as of such time, or (iii) 1.75%
per annum if the Total Debt Ratio at such

 

1

--------------------------------------------------------------------------------


 

time is less than 1.0x as of such time.  For purposes of the foregoing, (i) the
Total Debt Ratio at any time shall be the Total Debt Ratio as reported in the
Compliance Certificate most recently delivered (or updated) by the Borrower to
Bank pursuant to Section 8(d) hereof, and (ii) each change in the Applicable
Margin pursuant to the foregoing provisions shall take effect from the date of
Borrower’s delivery of its most recent Compliance Certificate (or update
thereof) pursuant to Section 8(d) hereof.”

 

2.                                      Section 10(b) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(b)                          (Debt Ratios) permit the Senior Debt Ratio
measured as of the end of each fiscal quarter to be more than 2.5x.”

 

3.                                      The definition of Permitted Disposition
at the end of Section 10(c) of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

“As used in this Agreement, a “Permitted Disposition” shall mean a disposition
of any assets or business of the Borrower or any of its subsidiaries in an
aggregate amount for all such dispositions during the term of this Agreement not
exceeding $10,000,000.00 of net cash proceeds.”

 

4.                                      Section 10(h) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(h)                          (Indebtedness) incur any indebtedness for borrowed
money (including obligations under capital leases), except (i) indebtedness or
excluded indebtedness described on Schedule “G” annexed hereto, and any
refinancings or renewals thereof that do not increase the principal amount
thereof, (ii) deferred purchase price payment obligations or other indebtedness
incurred to current or former directors, officers, employees or consultants, or
family members of any of the foregoing, or trusts (or other estate planning
vehicles) for the benefit of any of the foregoing, in respect of repurchases by
the Borrower of restricted stock from any such persons; (iii) to the extent
constituting indebtedness, guarantees and other obligations permitted under
clause (g) above and investments permitted under clause (i) below, (iv) trade
debt incurred and payable in the ordinary course of business (v) Purchase Money
Indebtedness in an aggregate amount outstanding at any time not exceeding Two
and One Half Million ($2,500,000.00) Dollars, (vi) unsecured indebtedness owed
to any wholly-owned subsidiary, (vii) existing subordinated indebtedness
described on Schedule G-1 annexed hereto, and (viii) up to the aggregate of
(I) Ten Million ($10,000,000.00) Dollars in aggregate

 

2

--------------------------------------------------------------------------------


 

principal amount of other unsecured indebtedness outstanding at any time minus
(II) any additional indebtedness incurred by NeuCo, Inc. in excess of the
Existing NeuCo, Inc. Indebtedness.”

 

5.                                      The definition of Permitted Acquisition
at the end of Section 10(i) is hereby deleted in its entirety and replaced with
the following:

 

“As used in this Agreement, a “Permitted Acquisition” shall mean (i) any
acquisition described on Schedule “C” annexed hereto or (ii) any other
acquisition, whether by merger, stock purchase, asset purchase or otherwise,
(A) that is of a business or assets in a line or lines of business similar to
the business of the Borrower; (B) that on a pro forma basis would not cause
Borrower to violate any of its covenants herein; and (C) the due diligence
materials and reports received or compiled by the Borrower for which the Bank
has reviewed (or had a reasonable opportunity to review), or (iii) lateral hires
of individuals (X) that are in a line or lines of business similar to the
business of the Borrower and (Y) that on a pro forma basis would not cause
Borrower to violate any of its covenants herein.”

 

6.                                      The subsection after Section 10(i) of
the Agreement entitled (Investments, Acquisitions) are relettered in
alphabetical order.

 

7.                                      The definition of “Borrower EBITDA” at
the end of Section 10 of the Agreement is hereby supplemented by adding the
following additional sentence at the end of the definition:

 

“Notwithstanding anything to the contrary contained herein, EBITDA generated
from the Borrower’s NeuCo, Inc. subsidiary shall not be included in the
calculation of Borrower EBITDA.”

 

8.                                      The definition of “consolidated working
capital” at the end of Section 10 of the Agreement is hereby supplemented by
adding the following additional sentence at the end of the definition:

 

“Notwithstanding anything to the contrary contained herein, the current assets
and current liabilities of the Borrower’s NeuCo, Inc. subsidiary shall not be
included in the calculation of Borrower’s consolidated working capital.”

 

9.                                      Section 10 of the Agreement is
supplemented by adding the following definition in alphabetical order in the
list of definitions at the end of such section:

 

““Change of Control” shall mean the direct or indirect acquisition of a 50% or
greater voting interest in the Borrower by one or more affiliated parties, where
“affiliated” has the meaning ascribed to such term in

 

3

--------------------------------------------------------------------------------


 

Rule 12b-2 of the General Rules and Regulations under the Securities Exchange
Act of 1934, as amended to date.”

 

““Existing NeuCo, Inc. Indebtedness” shall mean the existing indebtedness owed
by NeuCo, Inc. as of the date hereof as listed on Schedule G-2 annexed hereto.”

 

10.                               Sections 11(viii) and (x) of the Agreement are
hereby deleted in their entirety and replaced with the following, respectively:

 

“(viii)               The entry of any judgment(s) against Borrower, for the
payment of money exceeding Ten Million ($10,000,000.00) Dollars in aggregate
amount, and such judgment(s) is (or are) not satisfied or appealed from (with
execution or similar process stayed) within thirty (30) days of entry.”

 

“(x)                          The service of any process upon Bank seeking to
attach by trustee process any funds of the Borrower in excess of Ten Million
($10,000,000.00) Dollars on deposit with Bank, and such attachment has not been
removed, discharged or rescinded, or stayed or adequately bonded pending a good
faith contest by the Borrower, within fifteen (15) days of service.”

 

11.                               Section 11 of the Agreement is hereby
supplemented by adding the following subsection (xvi) after (xv):

 

“(xvi)                The occurrence of a Change of Control.”

 

12.                               Section 14(a) of the Agreement is hereby
amended by replacing the date “April 30, 2012” with the date “April 30, 2014”.

 

13.                               The Lender consents to the change by the
Borrower of its fiscal year this year and for each fiscal year thereafter from
November 27th to the Saturday nearest December 31st.  The Lender and Borrower
agree that for the purposes of calculating compliance with the financial
covenants in the Agreement that the first three (3) fiscal quarters of fiscal
year 2011 shall not include the period of November 28, 2010 through January 2,
2011.

 

14.                               Exhibit 5 of the Agreement is hereby deleted
in its entirety and replaced with the Exhibit 5 attached hereto.

 

15.                               The Borrower hereby acknowledges and agrees
that the Borrower has no claims, offsets, defenses or counterclaims against the
Lender with respect to the Loan Arrangement or otherwise and to the extent the
Borrower may have any such claims the Borrower hereby WAIVES and RENOUNCES such
claims, offsets, defenses and counterclaims.

 

4

--------------------------------------------------------------------------------


 

16.                               This Seventh Amendment and all other documents
executed in connection herewith incorporate all discussions and negotiations
between the Borrower and the Lender either expressed or implied, concerning the
matters contained herein and in such other instruments, any statute, custom or
use to the contrary notwithstanding.  No such discussions or negotiations shall
limit, modify or otherwise effect the provisions hereof.  The modification
amendment, or waiver of any provision of this Seventh Amendment, the Agreement
or any provision under any other agreement or document entered into between the
Borrower and the Lender shall not be effective unless executed in writing by the
party to be charged with such modification, amendment or waiver, and if such
party be the Lender, then by a duly authorized officer thereof.

 

17.                               Except as specifically modified herein, the
Agreement shall remain in full force and effect as originally written, and the
Borrower hereby ratifies and confirms all terms and conditions contained in the
Agreement.

 

18.                               This Seventh Amendment shall be construed in
accordance with and governed by the laws of the Commonwealth of Massachusetts
and shall take effect as a sealed instrument.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereof have set their hands and seals as of the
date first written above.

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Wayne D. Mackie

 

 

Executive Vice President, Treasurer and

 

 

Chief Financial Officer

 

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ David Nussbaum

 

 

Vice President

 

6

--------------------------------------------------------------------------------


 

SCHEDULE G-1

 

EXISTING SUBORDINATED INDEBTEDNESS AND EXCLUDED INDEBTEDNESS

Convertible Bonds

 

$21,880,000

 

OTHER UNSECURED INDEBTEDNESS

Potential Euro Facility (with RBS)

 

Euro 2M

SCB Facility

 

$1M (or foreign currency — equivalent)

 

7

--------------------------------------------------------------------------------


 

SCHEDULE G-2

 

EXISTING NEUCO, INC. INDEBTEDNESS

$2,661,116.00

 

8

--------------------------------------------------------------------------------


 

EXHIBIT 5

 

COMPLIANCE CERTIFICATE

 

CRA International, Inc., formerly known as Charles River Associates Incorporated
(“Borrower”) hereby certifies to RBS Citizens, National Association (“Bank”),
pursuant to the Loan Agreement between Borrower and Bank dated January 14, 2004
as amended from time to time (“Loan Agreement”), that:

 

A.                                    General

 

1.                                      Capitalized terms not defined herein
shall have the meanings set forth in the Loan Agreement.

 

2.                                      Neither on the date hereof nor, if
applicable, after giving effect to the loan made on the date hereof, does there
exist any Event of Default or an event which would with notice or the lapse of
time, or both, constitute an Event of Default.

 

B.                                    Financial Covenants

 

Fiscal / Quarter / Year Ended                     , 201  .

 

As of the end of the fiscal quarter/year of the Borrower specified above and for
the period of four consecutive fiscal quarters of the Borrower then ended (the
“Fiscal Period”), the computations, ratios and calculations as set forth below
in accordance with Section 10 of the Loan Agreement are true and correct:

 

1.                                      Consolidated Working Capital -
Section 10(a).

 

The Consolidated Working Capital of the Borrower as of the end of the Fiscal
Period was $                    , and was computed as follows:

 

A.

 

Current Assets

 

$

 

 

 

 

 

 

 

 

B.

 

Current Liabilities

 

$

 

 

 

 

 

 

 

 

C.

 

Consolidated Working Capital (A - B) =

 

$

 

 

 

Required:                                           At least $25,000,000.00

 

2.                                      Senior Debt Ratio (Consolidated Senior
Funded Debt to Borrower EBITDA plus Adjusted Acquisition EBITDA) -
Section 10(b).

 

9

--------------------------------------------------------------------------------


 

The total consolidated senior funded debt of the Borrower as of the end of the
Fiscal Period was equal to                  times the amount of Borrower EBITDA
for the Fiscal Period plus adjusted acquisition EBITDA computed as follows:

 

A.

 

Total consolidated senior funded debt

 

$

 

 

 

 

 

 

 

 

B.

 

Borrower EBITDA for trailing four fiscal quarters

 

$

 

 

 

 

 

 

 

 

C.

 

Adjusted Acquisition EBITDA

 

$

 

 

 

A / B + C =                    times

 

Required:                                           Not more than 2.5 times

 

3.                                      Total Debt Ratio (Consolidated Total
Funded Debt to Borrower EBITDA plus Adjusted Acquisition EBITDA) — Section 1(g).

 

The total consolidated total funded debt of the Borrower as of the end of the
Fiscal Period was equal to                  times the amount of Borrower EBITDA
for the Fiscal Period plus adjusted acquisition EBITDA computed as follows:

 

A.

 

Total consolidated total funded debt

 

$

 

 

 

 

 

 

 

 

B.

 

Borrower EBITDA for trailing four fiscal quarters

 

$

 

 

 

 

 

 

 

 

C.

 

Adjusted Acquisition EBITDA

 

$

 

 

 

A / B + C =                    times

 

Required:                                           N/A

 

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of Borrower, has
executed and delivered this Certificate in the name and on behalf of the
Borrower on                                   , 201  .

 

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

10

--------------------------------------------------------------------------------

 